— Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Jaeger, J.), rendered July 25, 2007, convicting him of attempted criminal possession of stolen property in the third degree and criminal mischief in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Where a defendant voluntarily, knowingly, and intelligently waives his right to appeal as part of a bargained-for plea agreement, the waiver will be upheld completely by the courts (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Kemp, 94 NY2d 831, 833 [1999]; People v Johnson, 58 AD3d 868 [2009]). Accordingly, the defendant’s valid and comprehensive waiver of his right to appeal forecloses appellate review of his contentions regarding the suppression determination (see People v Kemp, 94 NY2d at 833; People v Cardona, 51 AD3d 941 [2008]; People v Castillo, 49 AD3d 777 [2008]). The defendant’s contentions regarding the factual sufficiency of his plea allocution are unpreserved for appellate review since the defendant failed to move to withdraw his plea on those grounds (see People v Lopez, 71 NY2d 662, 665-666 [1988]).
The defendant’s remaining contentions are without merit. Mastro, J.P., Balkin, Dickerson and Belen, JJ., concur.